                Case 3:21-cv-01037 Document 1 Filed 01/25/21 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

     UNITED STATES OF AMERICA, acting                  CIVIL NO.
      through the United States Department of
                    Agriculture

                      Plaintiff                        Collection of Money

           v.

 Lius Amézquita, Juana Rivera Gorriz and the
 conjugal partnership constituted between them

                     Defendants


                                              COMPLAINT

TO THE HONORABLE COURT:

        COMES NOW the United States of America -acting by the United States Department of

Agriculture- through the undersigned attorney, who respectfully alleges and prays as follows:

1.      Jurisdiction of this action is conferred on this Court by 28 U.S.C. Section 1345.

2.      Plaintiff, United States of America, is acting through the United States Department of Agriculture,

        which is organized and existing under the provisions of the Consolidated Farm and Farm Service

        Agency Act, 7 U.S.C. §1921 et seq. Plaintiff is the owner and holder of a promissory note secured

        by milk quota.

3.      The promissory note is in the amount of $125,000, with annual interest of 1.25%, subscribed on

        August 13, 2013. See exhibit 1.

4.      For the purpose of securing the payment of said promissory note, debtors subscribed a First Priority

        Security Agreement in which the debtors offered their ownership interest over milk quota as loan

        collateral to the USDA. Evidence of the existing lien is attached as exhibit 2, via a certification

        from ORIL (Oficina para la Reglamentación de la Industria Lechera) dated June 11, 2020.


5.      It was expressly stipulated in the note evidencing the indebtedness that default in the payment of
              Case 3:21-cv-01037 Document 1 Filed 01/25/21 Page 2 of 4



        any part of the covenant or agreement therein contained will authorize the plaintiff, as payee of said

        notes, to declare due and payable the total amount of the indebtedness evidenced by said note and

        proceed with the execution of the chattel mortgage.

6.      Defendants, jointly and severally, have failed to comply with the terms of the mortgage contracts

        by failing to pay the installments due on all notes until the present day, and that after declaring all

        the indebtedness due and payable, the defendants owe to the plaintiff, as supported by the

        Certification of Indebtedness included herein as exhibit 3, the following amounts:

                a) On the $125,000 promissory note, as modified:

                         1) The sum of $43,552.41 of principal;

                         2) The sum of $2,598.19, of unpaid interests accrued as of June 3, 2020, and

                             thereafter until its full and total payment, which interest amount increases at

                             the daily rate of $1.4919;

                         3) Plus, insurance premium, taxes, advances, late charges, costs, creditor

                             disbursements, and attorney’s fees guaranteed under the mortgage obligation.

        The indebtedness evidenced by the aforementioned note is secured by the chattel mortgage over

debtors´ ownership of milk quota.

7.      Defendants, Luis Amézquita and Juana Rivera, are not currently active in the military service for

        the United States. See exhibit 4 and 5, respectively.



                                             VERIFICATION

        I, Jacqueline Lazú, of legal age, in my capacity as the USDA-FSA Puerto Rico Acting Loan

Resolution Task Force Director, under the penalty of perjury, as permitted by Section 1746 of Title 28,

United States Code, declare and certify:


        1) My name and personal circumstances are stated above;

        2) I subscribed this complaint as the legal and authorized representative of the plaintiff;


                                                      2
               Case 3:21-cv-01037 Document 1 Filed 01/25/21 Page 3 of 4




         3) Plaintiff has a legitimate cause of action against the defendants above named which warrants

the granting of relief requested in said complaint;

         4)   Defendants are a necessary and legitimate party to this action in view of the fact that they

originated or assumed the mortgage obligation subject of this foreclosure, or bought the property subject to

said mortgage;

         5)   From the information available to me and based upon the documents in the Farm Service

Agency, it appears that defendants have not been declared incompetent by a court of justice with authority

to make such a declaration;

         6)   I have carefully read the allegations contained in this complaint and they are true and correct

to the best of my knowledge and to the documents contained in the files of the USDA-Farm Service Agency;

         7)   I have carefully examined the exhibits included to this complaint which are true and correct

copies of the originals. The mortgage deeds have been duly recorded in the Property Registry.

         I make the foregoing declaration under penalty of perjury, as permitted under Section 1746 of Title

28, United States Code.

        In San Juan, Puerto Rico, this    day of August 2020.



                                                              JACQUELINE LAZU LABOY


                                                 PRAYER

         WHEREFORE, the plaintiff demands judgment as follows:

         a)      That defendants’ party pays unto the plaintiff the amounts claimed on this complaint;

         b)      Or in default thereof that all legal right, title and interest which the defendants may have

in the property described in this complaint be sold at public auction and that the monies due to the United

States as alleged in the preceding paragraphs be paid out of the proceeds of said sale;

         c)      That the defendants and all persons claiming or who may claim by, from or under them be


                                                      3
                      Case 3:21-cv-01037 Document 1 Filed 01/25/21 Page 4 of 4




absolutely barred and foreclosed from all rights and equity of redemption in and to said property;

             d)          That if the proceeds of such sale be insufficient to cover the amounts specified above, said

defendants be adjudged to pay to the United States the total amount of money remaining unsatisfied to said

paragraph (a) of this prayer, and execution be issued forthwith against said defendants for the payment of

said deficiencies against any of the properties of said defendants;

             e)          That if the proceeds of said sale exceed the sum of money to be paid to the United States

as aforesaid, any such excess be deposited with the Clerk of this Court subject to further orders from the

Court;

             f)          For such further relief as in accordance with law and equity may be proper.

In Guaynabo, Puerto Rico, this day of August 2020.

/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913
FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 9300
SAN JUAN, PR 00908
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com



F:\1521 Department of Justice\Casos Activos\1521.308 Luis Mezquita\2020-07-02 Complaint.docx




1521.209




                                                                                 4
Case 3:21-cv-01037 Document 1-1 Filed 01/25/21 Page 1 of 3
Case 3:21-cv-01037 Document 1-1 Filed 01/25/21 Page 2 of 3
Case 3:21-cv-01037 Document 1-1 Filed 01/25/21 Page 3 of 3
Case 3:21-cv-01037 Document 1-2 Filed 01/25/21 Page 1 of 2
            Case 3:21-cv-01037 Document 1-2 Filed 01/25/21 Page 2 of 2



                                       BORROWER SUMMARY

                                Borrower: Luis Amezquita Melendez

                                  Co-borrower: Juana Rivera Gorritz



44-03-OL

Promissory Note of $125,000.00 was signed on August 13, 2013

Security was a UCC (Uniform Commercial Code) over 4,375 quarts of milk every, which was to be delivered
to the Tres Monjitas milk processing plant.
                     Case 3:21-cv-01037 Document 1-3 Filed 01/25/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States of America-Farm Service Agency

        Defendant:         Luis Amézquita, et als.

2.      Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted:

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
                Case 3:21-cv-01037 Document 1-4 Filed 01/25/21 Page 1 of 1


                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




(Firm Name, Address, and Telephone Number)                                                (If Known)




                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)

                       (U.S. Government Not a Party)                                                                            or


                                                                                                                                and
                       (Indicate Citizenship of Parties in Item III)




                                                                                              (specify)
                                                                       (Do not cite jurisdictional statutes unless diversity)




                    (See instructions):
